DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The limitations “the distance between the first plane and the separator in the direction of the metallic cap is the height” in lines 1-2 lack antecedent basis and are unclear. 
The Examiner suggests “a distance between the first plane and the separator in a direction of the metallic cap is a height” for clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
The limitations “the distance between the first plane and the separator in the direction of the metallic cap is the height of a separator gap, 
the distance from the first plane to the second compartment ceiling in the direction perpendicular to the first plane is the height of the second compartment” in lines 1-4 lack antecedent basis and are unclear. 
The Examiner suggests “a distance between the first plane and the separator in a direction of the metallic cap is a height of a separator gap, 
a distance from the first plane to the second compartment ceiling in the direction perpendicular to the first plane is a height of the second compartment” for clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
The limitations “the distance between the first plane and the separator in the direction of the metallic cap is the height of a separator gap, 
the distance from the first plane to the second compartment ceiling in the direction perpendicular to the first plane is the height of the second compartment” in lines 1-4 lack antecedent basis and are unclear. 
The Examiner suggests “a distance between the first plane and the separator in a direction of the metallic cap is a height of a separator gap, 
a distance from the first plane to the second compartment ceiling in a direction perpendicular to the first plane is a height of the second compartment” for clarity.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
The limitations “the distance between the first plane and the separator in the direction of the metallic cap is the height” in lines 1-2 lack antecedent basis and are unclear. 
The Examiner suggests “a distance between the first plane and the separator in a direction of the metallic cap is a height” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagailla US 20090302439.


    PNG
    media_image1.png
    484
    1288
    media_image1.png
    Greyscale

Regarding claim 1, Pagailla US 20090302439 discloses (in annotated Fig. 4) an electronic component (electronic component of Fig. 4) comprising 
a package base (180) and a metallic cap (190; see [0047]) which is attached to the package base (180) to form an enclosure (enclosure of Fig. 4), 
wherein the electronic component (electronic component of Fig. 4) comprises at least one electronic chip (184) which is mounted on a chip-mounting surface (180s) in the package base (180) within said enclosure (enclosure of Fig. 4), 
whereby the chip-mounting surface (180s) defines a first plane (180p), 
wherein the metallic cap (190) separates the enclosure (enclosure of Fig. 4) into at least a first compartment (C1) and a second compartment (C2), and 
the electronic chip (184) is in the first compartment (C1), and 
the metallic cap (190) separates the enclosure (enclosure of Fig. 4) into the first and second compartments with its shape (as depicted in annotated Fig. 4) which forms: 
- at least one first sidewall (190a) and a first compartment ceiling (190c) joined to the at least one first sidewall (190a), 
- at least one second sidewall (190b) and a second compartment ceiling (190c’) joined to the at least one second sidewall (190b), 
- at least one separator (192) which extends between the first compartment ceiling (190c) and the second compartment ceiling (190c’), 
wherein the separator (192) extends from the first compartment ceiling (190c) toward the first plane (180p).

Regarding claim 2, Pagailla discloses the electronic component according to claim 1, wherein the distance between the first plane (180p) and the separator (192) in the direction of the metallic cap (190) is the height of a separator gap (G in annotated Fig. 4), and 
the height of the separator gap (G) is substantially zero (as depicted in annotated Fig. 4).
The Examiner notes that the word "substantially" in claim 2 encompasses a relatively wide range of values. See, for example, In re Sinex, 135 USPQ 302 (CCPA 1962), where a substantially horizontal surface was claimed and was deemed met by a
reference whose surface was at nine(9) degrees from the horizontal.

Regarding claim 4, Pagailla discloses the electronic component according to claim 1, 
wherein the distance between the first plane (180p) and the separator (192) in the direction of the metallic cap (190) is the height of a separator gap (G in annotated Fig. 4), 
the distance from the first plane (180p) to the second compartment ceiling (190c’) in the direction perpendicular to the first plane (180p) is the height of the second compartment (C2), and 
the height of the separator gap (G) is greater than zero, and 
the height of the second compartment (190c’) is greater than the height of the separator gap (G as depicted in annotated Fig. 4).

Regarding claim 5, Pagailla discloses the electronic component according to claim 1, wherein the chip-mounting surface (180s) extends from the first compartment (C1) to the second compartment (C2), and 
the chip- mounting surface (180s) is a circuit board (180 as depicted in annotated Fig. 4).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao US 20120025356.


    PNG
    media_image2.png
    905
    1413
    media_image2.png
    Greyscale

Regarding claim 1, Liao US 20120025356 discloses (in annotated Fig. 1) an electronic component (100) comprising 
a package base (102) and a metallic cap (114; see [0029]) which is attached to the package base (180) to form an enclosure (enclosure of 100), 
wherein the electronic component (100) comprises at least one electronic chip (104) which is mounted on a chip-mounting surface (102b) in the package base (102) within said enclosure (enclosure of 100), 
whereby the chip-mounting surface (102b) defines a first plane (plane of 102b), 
wherein the metallic cap (114) separates the enclosure (enclosure of 100) into at least a first compartment (C1) and a second compartment (C2), and 
the electronic chip (184) is in the first compartment (C1), and 
the metallic cap (114) separates the enclosure (enclosure of 100) into the first and second compartments with its shape (as depicted in annotated Fig. 4) which forms: 
- at least one first sidewall (114’) and a first compartment ceiling (114’’’) joined to the at least one first sidewall (114’), 
- at least one second sidewall (114’’) and a second compartment ceiling (114’’’b) joined to the at least one second sidewall (114’’), 
- at least one separator (118) which extends between the first compartment ceiling (114’’’) and the second compartment ceiling (114’’’b), 
wherein the separator (118) extends from the first compartment ceiling (114’’’) toward the first plane (plane of 102b as depicted in annotated Fig. 1).

Regarding claim 3, Liao discloses the electronic component according to claim 1, wherein the distance between the first plane (plane of 102b) and the separator (118) in the direction of the metallic cap (114) is the height of a separator gap (G in annotated Fig. 1), 
the distance from the first plane (plane of 102b) to the second compartment ceiling (114’’’b) in the direction perpendicular to the first plane (plane of 102b) is the height of the second compartment (C2), and 
the height of the separator gap (G) is greater than zero, and 
the height of the second compartment (C2) is substantially equal to the height of the separator gap (G as depicted in annotated Fig. 1).
The Examiner notes that the word "substantially" in claim 2 encompasses a relatively wide range of values. See, for example, In re Sinex, 135 USPQ 302 (CCPA 1962), where a substantially horizontal surface was claimed and was deemed met by a
reference whose surface was at nine(9) degrees from the horizontal.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffy US 20060274517.

Regarding claim 1, Coffy discloses (in Fig. 8) an electronic component (60) comprising 
a package base (30 in Fig. 7) and a metallic cap (66; see [0045]) which is attached to the package base (30) to form an enclosure (enclosure of Fig. 8), 
wherein the electronic component (60) comprises at least one electronic chip (43) which is mounted on a chip-mounting surface (top surface of 45 in Fig. 4 not numbered in Fig. 8) in the package base (30) within said enclosure (enclosure of Fig. 8), 
whereby the chip-mounting surface (top surface of 45) defines a first plane (plane of top surface of 45), 
wherein the metallic cap (66) separates the enclosure (enclosure of Fig. 8) into at least a first compartment (compartment having 43) and a second compartment (compartment having 44), and 
the electronic chip (43) is in the first compartment (compartment having 43), and 
the metallic cap (66) separates the enclosure (enclosure of Fig. 8) into the first and second compartments with its shape (as depicted in Fig. 8) which forms: 
- at least one first sidewall (left sidewall of 66) and a first compartment ceiling (ceiling of 66 at 43) joined to the at least one first sidewall (190a), 
- at least one second sidewall (right sidewall of 66) and a second compartment ceiling (ceiling of 66 at 44) joined to the at least one second sidewall (right sidewall of 66), 
- at least one separator (separator of 66) which extends between the first compartment ceiling (ceiling of 66 at 43) and the second compartment ceiling (ceiling of 66 at 44), 
wherein the separator (separator of 66) extends from the first compartment ceiling (ceiling of 66 at 43) toward the first plane (plane of top surface of 45).

Regarding claim 7, Coffy discloses the electronic component according to claim 1, wherein the distance between the first plane (plane of top surface of 45) and the separator (separator of 66) in the direction of the metallic cap (66) is the height of a separator gap (as depicted in Fig. 8), and 
the separator (separator of 66) extends below the first plane (plane of top surface of 45) so that the height of the separator gap is negative (as depicted in Fig. 8).

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyano US 20150201532.


    PNG
    media_image3.png
    852
    1426
    media_image3.png
    Greyscale

Regarding claim 1, Soyano discloses (in annotated Fig. 23) an electronic component (6) comprising 
a package base (17/19 in Fig. 23) and a metallic cap (60; see [0099]) which is attached to the package base (17/19) to form an enclosure (enclosure of 6), 
wherein the electronic component (15) comprises at least one electronic chip (15) which is mounted on a chip-mounting surface (top surface of 17) in the package base (17/19) within said enclosure (enclosure of 6), 
whereby the chip-mounting surface (top surface of 17) defines a first plane (plane of top surface of 17), 
wherein the metallic cap (60) separates the enclosure (enclosure of 6) into at least a first compartment (compartment having 15) and a second compartment (compartment having 18), and 
the electronic chip (15) is in the first compartment (compartment having 15), and 
the metallic cap (60) separates the enclosure (enclosure of 6) into the first and second compartments with its shape (as depicted in annotated Fig. 23) which forms: 
- at least one first sidewall (60a) and a first compartment ceiling (60c1) joined to the at least one first sidewall (60a), 
- at least one second sidewall (60b) and a second compartment ceiling (60c2) joined to the at least one second sidewall (60b), 
- at least one separator (35) which extends between the first compartment ceiling (60c1) and the second compartment ceiling (60c2), 
wherein the separator (35) extends from the first compartment ceiling (60c1) toward the first plane (plane of top surface of 17 as depicted in annotated Fig. 23).

Regarding claim 5, Soyano discloses the electronic component according to claim 1, wherein the chip-mounting surface (top surface of 17) extends from the first compartment (compartment having 15) to the second compartment (compartment having 18), and 
the chip- mounting surface (top surface of 17) is a circuit board (17 as depicted in annotated Fig. 23 see [0045]).

Regarding claim 6, Soyano discloses the electronic component according to claim 5, wherein wires (18 in annotated Fig. 23) which provide a communication interface connection (see [0045]) to the electronic chip (15) are attached to the circuit board (17) in the second compartment (compartment having 18; see [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reitlinger US 20130170172 Fig. 8; Chen US 20150173258 Fig. 4; Koukami US 20170090532 Fig. 7; Hoang US 20180049311 Fig. 26; Otsubo US 20200337187 Fig. 17; Perry US 20200359534 Fig. 8 anticipate claim 1;
Shimamura US 20130271928 Fig. 5; Kitazaki US 20160095267 Fig. 2 disclose an electronic component comprising a conductive cap having sidewalls a separator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841